DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed 10/07/2022, with respect to the rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 12, filed 10/07/2022, with respect to the rejection of claim 10 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 10 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see pages 14-15, filed 10/07/2022, with respect to the rejection of claims 1 and 9-11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lin (US 20160269955 A1).

	Applicant argues the following on pages 14-15:

    PNG
    media_image1.png
    163
    823
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    806
    media_image2.png
    Greyscale


	Examiner agrees:
	It is true that He does not teach that the signal wave intensity of one radio wave over the other is greater over a prescribed time period. However, Lin (US 20160269955 A1) teaches the signal wave intensity of one radio wave over the other is greater over a prescribed time period. 

	Applicant argues the following on pages 15-1
    PNG
    media_image3.png
    159
    810
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    111
    794
    media_image4.png
    Greyscale


	Examiner respectfully disagrees:
	In He, on page 9, Paragraph 5, it states “claims a broadband wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding”. The security system as well as the intelligent information guiding may both represent remote operation. The security of the train can be monitored by a remote computer and the security processes can also be monitored/intervened by a remote location. The intelligent information guiding can also be remote operation when the remote server provides guiding directions or controls the train to move on to a certain route. 

	Applicant argues the following on page 16:

    PNG
    media_image5.png
    320
    816
    media_image5.png
    Greyscale


	Examiner agrees:
	This argument has been taught in view of Lin (US 20160269955 A1). 

	Applicant argues the following on page 16:

    PNG
    media_image6.png
    270
    812
    media_image6.png
    Greyscale


	Examiner partially agrees:
	The current method taught by He releases communication between the vehicle communication unit and the remote communication unit after the connection has been established and data has been transmitted. In He, Page 5, Paragraph 3, it states, “and to start conveying the original vehicle -ground communication working link is carrying the communication service. then closing the original vehicle -ground communication working link”. Within claims 1, and 9-11, it states, “so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit”. In He, after the vehicle communication unit receives remote instruction signal from the remote communication unit, it disconnects the secondary vehicle communication unit. The remote instruction signal has been interpreted to mean any command signal from the remote communication unit to the vehicle communication unit. If it is meant by the applicant that the remote instruction signal is a specific instruction signal that tells the vehicle communication unit to disconnect, then this limitation of the claim should be reworded to clarify this. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 100579276 C) in view of Lin (US 20160269955 A1). 

Regarding claim 1, He teaches an industrial vehicle having a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; a remote operation device having a plurality of remote communication units that are arranged spaced apart from each other and perform wireless communication, the remote operation device remotely operating the industrial vehicle by transmitting a remote instruction signal instructing remote operation using at least one of the plurality of remote communication units, wherein the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle includes a searching unit that searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination unit that determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination unit, while in the first communication connection state (He, Page 5, Paragraph 3, “when the original vehicle-ground communication a communication signal intensity of the link is less than a predetermined value. Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle includes a connection release unit that releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”) [connection release unit is mapped to transceiving device]. 
He does not teach the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period.
Lin teaches the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period (Lin, Page 11, Paragraph 0147, “Further, to determine a candidate target base station with better signal strength, the second preset condition may also be that signal strength of the first network side device 20 exceeds the first threshold, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds, or that signal strength of the first network side device 20 is greater than signal strength of the second network side device 30 by the first preset increment, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with a determination unit that determines a first signal wave intensity is stronger than a second signal wave intensity over a prescribed period of Lin in order to mitigate the ping-pong effect in handovers. When the vehicle wants to perform a handover, it might bounce back and forth between two different base stations when the vehicle is in between the two stations and receive relatively equal signal strengths between the two stations. In order to stop this ping-pong effect, a timer is utilized to stop handovers until the timer has ended. As stated in Lin, “the second network side device 30 may immediately stop serving the user equipment 10, or may automatically start one timer, and before the timer times out, continue providing a service for the user equipment 10, so as to avoid service interruption caused by ping-pong handover” (Lin, Page 13, Paragraph 0176).  

Regarding claim 5, the combination of He and Lin, as applied to claim 1 above, further teaches the searching unit repeatedly performs a searching process of searching for the remote communication unit existing within a communication range of the second vehicle communication unit, and selects the second target remote communication unit from one or more remote communication units searched by the searching process, and the searching unit preferentially selects the remote communication unit of current determination target of the determination unit as the second target remote communication unit when a plurality of the remote communication units is searched in the searching processing in a situation where determination is performed by the determination unit (He, Pages 8-9, Paragraphs 3-2, “the data control centre 12 at the present time are detected with strongest signal as a working device, and to establish vehicle-ground communication working link to the combined 10B and 20B are combined”). 

Regarding claim 8, the combination of He and Lin, as applied to claim 1 above, further teaches the first vehicle communication unit is a first wireless module, the second vehicle communication unit is a second wireless module, and the industrial vehicle remote operation system includes a single wireless unit having a wireless microcomputer that controls the first wireless module and the second wireless module (He, Page 4, Paragraph 3, “data control centre is set on the train, all car track train is mounted wireless transceiving device is connected to the data control centre through a wired communication network (e.g., Ethernet) or wireless communication network (e.g., WLAN)”). 

Regarding claim 9, He teaches an industrial vehicle remotely operated by a remote instruction signal that instructs remote operation transmitted using at least one of a plurality of remote communication units arranged spaced apart from each other in a remote operation device, wherein the industrial vehicle comprises a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle includes, a searching unit that searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination unit that determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination unit, while in the first communication connection state (He, Page 5, Paragraph 3, “when the original vehicle-ground communication a communication signal intensity of the link is less than a predetermined value. Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle includes a connection release unit that releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”) [connection release unit is mapped to transceiving device]. 
He does not teach the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period.
Lin teaches the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period (Lin, Page 11, Paragraph 0147, “Further, to determine a candidate target base station with better signal strength, the second preset condition may also be that signal strength of the first network side device 20 exceeds the first threshold, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds, or that signal strength of the first network side device 20 is greater than signal strength of the second network side device 30 by the first preset increment, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with a determination unit that determines a first signal wave intensity is stronger than a second signal wave intensity over a prescribed period of Lin in order to mitigate the ping-pong effect in handovers. When the vehicle wants to perform a handover, it might bounce back and forth between two different base stations when the vehicle is in between the two stations and receive relatively equal signal strengths between the two stations. In order to stop this ping-pong effect, a timer is utilized to stop handovers until the timer has ended. As stated in Lin, “the second network side device 30 may immediately stop serving the user equipment 10, or may automatically start one timer, and before the timer times out, continue providing a service for the user equipment 10, so as to avoid service interruption caused by ping-pong handover” (Lin, Page 13, Paragraph 0176).  

Regarding claim 10, He teaches a non-transitory computer-readable storage medium storing an industrial vehicle remote operation program that uses a remote operation device to remotely operate an industrial vehicle, the remote operation device having a plurality of remote communication units that are arranged spaced apart from each other and perform wireless communication, and transmitting a remote instruction signal instructing remote operation using at least one of the plurality of remote communication units, the industrial vehicle having a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle remote operation program causes the industrial vehicle to function as, a searching unit that searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination unit that determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination unit, while in the first communication connection state (He, Page 5, Paragraph 3, “when the original vehicle-ground communication a communication signal intensity of the link is less than a predetermined value. Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); the industrial vehicle remote operation program causes the industrial vehicle to function as a connection release unit that releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”) [connection release unit is mapped to transceiving device].
He does not teach the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period.
Lin teaches the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period (Lin, Page 11, Paragraph 0147, “Further, to determine a candidate target base station with better signal strength, the second preset condition may also be that signal strength of the first network side device 20 exceeds the first threshold, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds, or that signal strength of the first network side device 20 is greater than signal strength of the second network side device 30 by the first preset increment, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with a determination unit that determines a first signal wave intensity is stronger than a second signal wave intensity over a prescribed period of Lin in order to mitigate the ping-pong effect in handovers. When the vehicle wants to perform a handover, it might bounce back and forth between two different base stations when the vehicle is in between the two stations and receive relatively equal signal strengths between the two stations. In order to stop this ping-pong effect, a timer is utilized to stop handovers until the timer has ended. As stated in Lin, “the second network side device 30 may immediately stop serving the user equipment 10, or may automatically start one timer, and before the timer times out, continue providing a service for the user equipment 10, so as to avoid service interruption caused by ping-pong handover” (Lin, Page 13, Paragraph 0176).  

Regarding claim 11, He teaches an industrial vehicle remote operation method that uses a remote operation device to remotely operate an industrial vehicle, the remote operation device having a plurality of remote communication units that are arranged spaced apart from each other and perform wireless communication, and transmitting a remote instruction signal instructing remote operation using at least one of the plurality of remote communication units, the industrial vehicle having a plurality of vehicle communication units including a first vehicle communication unit and a second vehicle communication unit that perform wireless communication (He, Page 4, Paragraph 2, “wherein upper of the track train is provided with at least two of the vehicle mounted wireless transceiving device”) [first and second vehicle communication unit are mapped to wireless transceiving device]; wherein the industrial vehicle remote operation method comprises the steps of: a first receiving step in which the first vehicle communication unit, when in a first communication connection state of being communicatively connected to a first target remote communication unit among the plurality of remote communication units, receives the remote instruction signal transmitted from the first target remote communication unit (He, Page 4, Paragraph 2, “pair of vehicle mounted wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal between ground communication working link is established to ground communication” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); a searching step in which the industrial vehicle searches for a second target remote communication unit that is different from the first target remote communication unit among the plurality of remote communication units using the second vehicle communication unit (He, Pages 5-6, Paragraphs 5-2, “when needing to perform the communication switching, current time if said data control centre receives vehicle wireless transceiving device and more than one group of rail side wireless transceiving device combined with strongest signal between each other… the data control centre also can be set wireless transceiving device beside a vehicle wireless transceiving device and one rail to build a new vehicle-ground communication working link”); a determination step in which the industrial vehicle determines whether or not to communicatively connect the second target remote communication unit and the second vehicle communication unit based on a reception radio wave intensity of a signal that is transmitted from the second target remote communication unit and received by the second vehicle communication unit in a situation of the first communication connection state (He, Page 5, Paragraph 3, “Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); a communication connection step in which the industrial vehicle communicatively connects the second target remote communication unit and the second vehicle communication unit based on an affirmative determination result of the determination step, while in the first communication connection state (He, Page 5, Paragraph 3, “when the original vehicle-ground communication a communication signal intensity of the link is less than a predetermined value. Reselecting the current time vehicle wireless transceiving device beside the wireless transceiving device and the rail are between the strongest signal a pair as a new vehicle-ground communication working link”); and a second receiving step in which the second vehicle communication unit, when in a second communication connection state of being communicatively connected to the second target remote communication unit, receives the remote instruction signal transmitted from the second target remote communication unit (He, Page 5, Paragraph 3, “to be a new vehicle-ground communication working link starts working and to start conveying the original vehicle-ground communication working link is carrying the communication service.” AND Page 9, Paragraph 5, “wireless communication link established method suitable for high-speed mobility, can establish one set inside the track train security, entertainment, advertisement based on this, intelligent information guiding and emergency scheduling and broadband network comprehensive application platform a plurality of broadband service”); a connection release step in which the industrial vehicle releases the first communication connection state so as to allow the first vehicle communication unit to communicatively connect with one of the plurality of remote communication units based on the second vehicle communication unit receiving the remote instruction signal from the second target remote communication unit. (He, Page 5, Paragraphs 3-4, “then closing the original vehicle-ground communication working link, this method will not have data redundancy at the data receiving side condition”).
He does not teach the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period.
Lin teaches the determination unit determines whether a state in which a second reception radio wave intensity serving as the reception radio wave intensity is higher than a first reception radio wave intensity which is a reception radio wave intensity of a signal that is transmitted from the first target remote communication unit and received by the first vehicle communication unit greater than or equal to a threshold is continued over a prescribed period (Lin, Page 11, Paragraph 0147, “Further, to determine a candidate target base station with better signal strength, the second preset condition may also be that signal strength of the first network side device 20 exceeds the first threshold, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds, or that signal strength of the first network side device 20 is greater than signal strength of the second network side device 30 by the first preset increment, and maintains the status for a period of time, for example, 1 second, 3 seconds, or 5 seconds”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of He with a determination unit that determines a first signal wave intensity is stronger than a second signal wave intensity over a prescribed period of Lin in order to mitigate the ping-pong effect in handovers. When the vehicle wants to perform a handover, it might bounce back and forth between two different base stations when the vehicle is in between the two stations and receive relatively equal signal strengths between the two stations. In order to stop this ping-pong effect, a timer is utilized to stop handovers until the timer has ended. As stated in Lin, “the second network side device 30 may immediately stop serving the user equipment 10, or may automatically start one timer, and before the timer times out, continue providing a service for the user equipment 10, so as to avoid service interruption caused by ping-pong handover” (Lin, Page 13, Paragraph 0176).   

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Lin, as applied to claim 1 above, and further in view of Yousefi (CN 103354991). 

Regarding claim 4, the combination of He and Lin does not teach a preceding communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit without waiting for the determination result of the determination unit when the first communication connection state is released in a situation where determination is performed by the determination unit.
Yousefi teaches a preceding communication connection unit that communicatively connects the second target remote communication unit and the second vehicle communication unit without waiting for the determination result of the determination unit when the first communication connection state is released in a situation where determination is performed by the determination unit (Yousefi, Pages 25-26, Paragraphs 0189-0190, “Typically, may be main processing packet. However, if the main link is in failure (e.g., a deterioration state is not acceptable or destroyed)… the other one link manager 382 of a redundancy/backup module 440 activates one or more interconnecting ports 444 to connect to the new bridge-routing module 386”) [preceding communication connection unit mapped to redundancy/backup module 440]. 
It would be obvious to one of ordinary skill in the art at the time of filing to further modify the invention of He with a preceding communication connection unit of Yousefi in order to backup the main link with a separate connection that can be used when the main connection fails. On a vehicle with no preceding communication connection units, when the main connection fails, the vehicle would be lost without a connection. With a preceding communication connection unit, the vehicle would still be able to connect to a base station and receive remote control commands even when the main connection fails. 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Lin, as applied to claim 1 above, and further in view of Shen (WO 2018094665 A1)

	Regarding claim 6, the combination of He and Lin does not teach the industrial vehicle includes a communication abnormality determination unit that determines communication abnormality when the first communication connection state is released in a situation where the second target remote communication unit is not searched by the searching unit over an error determination period.
	Shen teaches the industrial vehicle includes a communication abnormality determination unit that determines communication abnormality when the first communication connection state is released in a situation where the second target remote communication unit is not searched by the searching unit over an error determination period (Shen, Pages 35-36, Paragraphs 2-6, “Determine a network disconnection time when the signal strength of the serving cell does not satisfy the camping condition and/or the paging condition… It can be understood that the terminal stopping the search for the network can include the following three methods:”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to further modify the invention of He with determining communication abnormality when the first connection state is released while the searching unit does not search over an error determination time interval of Shen in order to conserve battery power of the moving terminal. When the first communication connection is released due to insufficient signal strength, the terminal searches for other networks. This searching process consumes power. However, if the terminal is in a static state or off state, the terminal does not search for a network because the network is not needed, thereby conserving battery power. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Lin, as applied to claim 1 above, and further in view of Bae (US 20160066220 A1).

	Regarding claim 7, the combination of He and Lin teaches a first wireless unit having a first wireless module and a second wireless unit having a second wireless module and the first wireless unit and the second wireless unit exchange information with each other while in the first communication connection state (He, Page 4, Paragraph 3, and Page 8, Paragraphs 1-2, all car track train is mounted wireless transceiving device is connected to the data control centre through a wired communication network (e.g., Ethernet) or wireless communication network (e.g., WLAN)… that are detecting a device with the strongest signal 10A and 20A are combined as a working device, and according to this combination to establish vehicle ground communication working link).   
The combination of He and Lin does not teach a first wireless microcomputer that controls the first wireless module, and a second wireless microcomputer that controls the second wireless module. 
	Bae teaches the industrial vehicle includes a first wireless microcomputer that controls the first wireless module, and a second wireless microcomputer that controls the second wireless module (Bae, Fig. 2 and Fig. 9 AND Page 11, Paragraphs 0178-0182, “a first communication module configured to receive a measurement message for a second network from a first network and a second communication module configured to provide information on the second network to the first communication module in response to the message provided from the first communication module”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of He with a first wireless microcomputer and a second wireless microcomputer of Bae in order to have multiple sources of network connection control of each transceiver. Having two microcomputers allows the vehicle to communicate with multiple base station sources. This redundancy also prevents communication loss because if one wireless module is disconnected, the other module that is still connected can send data to the microcomputer of the disconnected module. As stated in Bae, “Additionally, when the second communication module does not obtain the information on the second network according to the measurement result, the first communication module may measure the information on the second network through a gap measurement method.” (Bae, Page 11, Paragraph 0180). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                

/ANSHUL SOOD/Primary Examiner, Art Unit 3669